t c summary opinion united_states tax_court ellen m sas and roger a jones petitioners v commissioner of internal revenue respondent docket no 14447-14s filed date ellen m sas and roger a jones pro sese kristin h joe for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined deficiencies with respect to petitioners’ and federal_income_tax of dollar_figure and dollar_figure respectively the issue for decision is whether the amounts of dollar_figure and dollar_figure that petitioners deducted as legal fees for and respectively should have been claimed as miscellaneous_itemized_deductions subject_to limitation under sec_67 as respondent determined background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference in seattle bank hired ms sas as president and chief_executive_officer on or around date ms sas received a change_of control bonus of dollar_figure petitioners reported the bonus as wage income on their form_1040 u s individual_income_tax_return on date seattle bank terminated ms sas’ employment on date seattle bank filed a complaint against ms sas alleging breach of fiduciary duty and attempting to recover the dollar_figure bonus on date ms sas filed her answer and counterclaims her counterclaims included a claim of employment discrimination all parties involved signed a settlement agreement and mutual releases effective date the settlement agreement and mutual releases provide that seattle bank and ms sas each pay nothing and release and dismiss all claims against each other petitioners paid dollar_figure and dollar_figure in legal expenses associated with this lawsuit in and respectively during and petitioners maintained an accounting and consulting business although the record is unclear as to whether there was more than one business and as to ms sas’ role petitioners filed a schedule c profit or loss from business with their form_1040 reporting mr jones as the sole_proprietor petitioners’ tax_return is not part of the record and their transcript for tax_year indicates they reported no income on schedule c and dollar_figure on schedule e supplemental income and loss we assume for purposes of our analysis and therefore find that petitioners coowned an accounting and consulting business in and reported income from their business on their schedule e on petitioners’ form sec_1040 for and they reported other income in the negative amounts of dollar_figure and dollar_figure respectively for the legal fees paid for the lawsuit with seattle bank the notice_of_deficiency disallowed these expenses as negative other income but allowed them as miscellaneous_itemized_deductions subject_to the limitation in sec_67 reducing the deductible amounts to dollar_figure and dollar_figure for and respectively petitioners timely petitioned the court for redetermination while residing in the state of washington i burden_of_proof discussion ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 ii analysis the parties do not dispute the amounts of legal fees incurred or their deductibility the only dispute is whether the legal fees are miscellaneous_itemized_deductions subject_to limitation under sec_67 petitioners offer two theories for deducting the legal fees without limitation first they claim that the legal fees are deductible under sec_62 as legal fees paid in connection with an action involving a claim of unlawful_discrimination alternatively they argue that the legal fees are deductible under sec_62 and sec_162 as ordinary and necessary business_expenses a sec_62 generally when a litigant’s recovery constitutes taxable_income that income includes the portion of the recovery paid to the litigant’s attorney 543_us_426 johnson v commissioner tcmemo_2009_156 sec_62 allows a deduction for the litigant’s legal fees and court costs in connection with any_action involving a claim of unlawful_discrimination as defined under sec_62 as the supreme court explained in commissioner v banks u s pincite sec_62 defines unlawful_discrimination to include a number of specific f ederal statutes sec_62 to any f ederal whistle-blower statute sec_62 and any f ederal state or local law providing for the enforcement of civil rights or regulating any aspect of the employment relationship or prohibiting the discharge of an employee the discrimination against an employee or any other form of retaliation or reprisal against an employee for asserting rights or taking other actions permitted by law sec_62 in addition to requiring a claim for unlawful_discrimination sec_62 provides that the section shall not apply to any deduction in excess of the amount includible in the taxpayer’s gross_income for the taxable_year on account of a judgment or settlement resulting from such claim petitioners attempt to fit their claimed deductions within this limitation by arguing that ms sas included the bonus as income when it was received and was able to retain the bonus because of her counterclaims therefore they reason ms sas’ bonus was included in petitioners’ gross_income on account of a judgment or settlement relating to her action contrary to petitioners’ view the amount includible in the taxpayer’s gross_income cannot reasonably be interpreted to include prevention of potential loss of income that would be includible in the absence of any claim ms sas’ bonus was received and includible in petitioners’ gross_income because of her employment with seattle bank under the settlement agreement between ms sas and seattle bank neither party received any amount includible in gross_income assuming arguendo that ms sas’ counterclaims were in connection with unlawful_discrimination ms sas did not receive and petitioners did not include in gross_income for or any amount because of the settlement of her claims because the entire amount of petitioners’ legal fees was in excess of the amount includible in their gross_income for the taxable_year on account of the settlement petitioners may not deduct any of the legal fees under sec_62 b sec_162 petitioners argue in the alternative that the legal fees are deductible as ordinary and necessary business_expenses under sec_162 expenses are deductible under sec_162 if the taxpayer establishes that they were ordinary necessary and paid_or_incurred during the tax_year and were directly connected with or proximately resulted from a trade_or_business of the taxpayer see 403_us_345 276_us_145 91_tc_352 the deductibility of legal fees under sec_162 depends on the origin and character of the claim for which the legal fees were incurred and whether that claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 the supreme court stated that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test id pincite petitioners do not argue that ms sas’ claim was rooted in their accounting business rather they argue that the lawsuit would have an adverse effect on ms sas’ professional reputation which in turn could damage the reputation of their accounting business therefore petitioners contend the legal fees were necessary expenses of their business the court in test v commissioner tcmemo_2000_362 wl aff’d 49_fedappx_96 9th cir dealt with a similar issue in test the taxpayer pursued legal claims related to her employment with the university of california san francisco ucsf as director of the center of prehospital research and training in part because she feared harm to her reputation which in turn would harm a business save-a-life systems sls that she operated independent of her position at ucsf while she was launching sls the taxpayer’s ucsf department became the subject of a state audit before a draft of the audit report was released publicly the san francisco examiner published several stories about the audit during this time the taxpayer retained counsel to respond to the negative publicity and attempted to prevent the public release of the draft of the audit report among other things the taxpayer claimed that she did so primarily to maintain her professional reputation which was important to the success of sls we held that we must look to the origin of the claim and that the taxpayer’s motives were not relevant id wl at because the claim originated in her employment at ucsf not with her operation of sls the legal fees could not be claimed as business deductions on schedule c but rather were properly claimed as miscellaneous_itemized_deductions on schedule a itemized_deductions while petitioners may have been right that the clawback of ms sas’ bonus could harm her professional reputation and in turn petitioners’ accounting business we must look to the origin of the claim not the potential consequences of a win or loss see gilmore u s pincite test v commissioner wl at we find that ms sas’ claims arose from her status as a former employee of seattle bank not from petitioners’ accounting business and petitioners hired an attorney because seattle bank was attempting to claw back a bonus ms sas received in connection with her employment at seattle bank therefore petitioners are not permitted to deduct the legal fees as ordinary and necessary expenses of their business under sec_162 conclusion because we sustain respondent’s determination that petitioners must deduct the legal fees as miscellaneous_itemized_deductions subject_to the limitation in sec_67 rather than under either sec_62 or sec_162 we also sustain the increase to petitioners’ alternative_minimum_tax of dollar_figure for tax_year which is a computational adjustment any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
